DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant does not address the objection to the specification nor provides any amendments to the specification. Thus, the objection to the specification is maintained.
Applicant further does not address the claim interpretation under 35 U.S.C. §112(f) regarding the claim limitation “an electro-optical measurement unit” in Claim 1. Thus, the claim interpretation under 35 U.S.C. §112(f) is maintained.
Applicant’s argument on Pages 6-7 regarding the rejection of Claims 1, 3-6, 8, 10-12, and 15 under 35 U.S.C. §103 over Piron in view of Ryan and Gatto has been fully considered but is not persuasive and/or moot under new grounds of rejection under 35 U.S.C. §103 over Gatto in view of Hoseit.
Applicant’s argument on Page 7 regarding the rejection of dependent claims 2-7 and 9-14 has been fully considered but is not persuasive and/or moot under new grounds of rejection as stated above. Mueller, Flaherty, and Bozsak remain applicable to the invention as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 3-5, 8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (20080300493) in view of Hoseit (US 20140180056).
	Regarding Claim 1, Gatto teaches a medical system, (Abstract “The invention is devices […] for detecting blood clots in a blood vessel”), comprising:
	a) a first optical fiber ([0009] “A first fiber optic strand capable of transmitting the electromagnetic radiation generated by the optical source”) which is configured to interact with a brain clot in the blood vessel ([0053] “electromagnetic radiation (“emr”) source 10 is connected to a first fiber optic strand 20 at proximal end 22 and positioned to illuminate blood vessel 100 with emr 30 from a distal end 24” and Abstract “The invention is devices […] for detecting blood clots in a blood vessel”); and
b) a second optical fiber, ([0009] “A second fiber optic strand capable of transmitting the emr generated by the optical source, collects the emr transmitted through the blood vessel at a distal end.”), which is configured to collect the diffused optical signal that interacted with the brain clot, at a second location along the blood vessel that is different from the first location ([0055] “On the opposite side of the blood vessel 100, relative to source fiber optic 20 is collecting fiber optic strand 50 that collects emr 40 at distal collecting end 54 that has traversed or passed through the blood vessel 100, and specifically through a blood clot 110.”);
	b) an electro-optical measurement unit, (Fig. 1 (emr source 10 and detector 70), re-reproduced below), configured to transmit the optical signal to the first optical fiber, ([0053] “emr source 10 is connected to first fiber optic strand 20…and positioned to illuminate blood vessel 100 with emr 30”), and to receive and measure the diffused optical signal from the second optical fiber ([0053] “The collector fiber optic 50 transmits the collected emr 40 to a detector 70…The detector 70 is illustrated as a spectrometer that is able to measure an optical property of the collected emr 40.”); and


    PNG
    media_image1.png
    627
    441
    media_image1.png
    Greyscale

Fig. 1 of Gatto
	However, Gatto does not explicitly teach a probe for insertion into a blood vessel of a brain, the probe comprising: a first optical fiber, which comprises a first optical diffuser at a distal end thereof and which is configured to guide an optical signal to a first location along the blood vessel and to diffuse the optical signal so as to interact with a brain clot in the blood vessel and a second optical fiber which comprises a second optical diffuser at a distal end thereof and longitudinally staggered relative to the first optical diffuser.
	In an analogous optical imaging field of endeavor, Hoseit teaches a medical system, comprising a probe for insertion into a blood vessel of a brain, ([0008] The disclosed invention – an imaging guidewire […]. […] the guidewire can be used to treat a number of organs, such as the […] brain”), the probe comprising: 
a) a first optical fiber, ([0036] “a first optical fiber 110”), which comprises a first optical diffuser at a distal end thereof ([0052] “lenses 540 can be arrayed at the distal end of a guidewire 500,” where lenses 540 are understood to be optical diffusers as they are materials that diffuse or scatter light in some manner), and which is configured to guide an optical signal to a first location along the blood vessel and to diffuse the optical signal so as to interact with a brain clot in the blood vessel ([0011] “a portion of the fibers are coupled to lenses allowing the light to photoactivate therapeutics exterior to the guidewire”); and 
b) a second optical fiber ([0036] “second optical fiber 130”), which comprises a second optical diffuser at a distal end thereof, [0052] “lenses 540 can be arrayed at the distal end of a guidewire 500,” where lenses 540 are understood to be optical diffusers as they are materials that diffuse or scatter light in some manner), and longitudinally staggered relative to the first optical diffuser ([0052] “by staggering the elements, e.g. […] lenses 540, the guidewire 500 provides more complete radial coverage” and Fig. 5A and 5B, re-produced below).

    PNG
    media_image2.png
    300
    440
    media_image2.png
    Greyscale

Figs. 5A and 5B of Hoseit
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Gatto and Hoseit because when the probe combines the design of staggered optical diffusers, not only does the probe provide more complete radial coverage, it further provides more complete access to the brain clot within the blood vessel, which allows a user to create the best plan of action for treatment, removal, or diagnosis.
Regarding Claim 3, the modified system of Gatto teaches all limitations of Claim 1, as discussed above. Furthermore, Gatto teaches wherein the processor is configured to analyze the measured optical signal by distinguishing between an absorption-related component and a scattering-related component in the optical signal ([0016] “the analyzer determines the spectral contribution due to absorption of the electromagnetic radiation by a spectral component. The spectral component is selected from a group consisting of […] scattering”). Additionally, Hoseit teaches a diffused optical signal (by use of lenses 540 arrayed in the distal end of the guidewire 500, as in [0052]). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Gatto and Hoseit because the combination to include a diffused optical signal offers significant advantages known in the art, such as large (several centimeters) optical penetration depth and high temporal resolution, which are ideal in order for clinicians to make decisions regarding a patient’s treatment or diagnosis.
Regarding Claim 4, the modified system of Gatto teaches all limitations of Claim 1, as discussed above. Furthermore, Hoseit teaches wherein the first location of the first optical diffuser is more distal than the second location of the second optical diffuser ([0052] “by staggering the elements, e.g. […] lenses 540, the guidewire 500 provides more complete radial coverage” and Fig. 5A and 5B, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Gatto and Hoseit because when the probe combines the design of staggered optical diffusers, not only does the probe provide more complete radial coverage, it further provides more complete access to the brain clot within the blood vessel, which allows a user to create the best plan of action for treatment, removal, or diagnosis.
Regarding Claim 5, the modified system of Gatto teaches all limitations of Claim 1, as discussed above. Furthermore, Hoseit teaches wherein the first location of the first optical diffuser is more proximal than the second location of the second optical diffuser ([0052] “by staggering the elements, e.g. […] lenses 540, the guidewire 500 provides more complete radial coverage” and Fig. 5A and 5B, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Gatto and Hoseit because when the probe combines the design of staggered optical diffusers, not only does the probe provide more complete radial coverage, it further provides more complete access to the brain clot within the blood vessel, which allows a user to create the best plan of action for treatment, removal, or diagnosis.
Regarding Claim 8, Gatto teaches a medical method, (Abstract “The invention is […] related methods for detecting blood clots in a blood vessel”), comprising:
	a) a first optical fiber ([0009] “A first fiber optic strand capable of transmitting the electromagnetic radiation generated by the optical source”) which is configured to interact with a brain clot in the blood vessel ([0053] “electromagnetic radiation (“emr”) source 10 is connected to a first fiber optic strand 20 at proximal end 22 and positioned to illuminate blood vessel 100 with emr 30 from a distal end 24” and Abstract “The invention is devices […] for detecting blood clots in a blood vessel”); and
b) a second optical fiber, ([0009] “A second fiber optic strand capable of transmitting the emr generated by the optical source, collects the emr transmitted through the blood vessel at a distal end.”), which is configured to collect the diffused optical signal that interacted with the brain clot, at a second location along the blood vessel that is different from the first location ([0055] “On the opposite side of the blood vessel 100, relative to source fiber optic 20 is collecting fiber optic strand 50 that collects emr 40 at distal collecting end 54 that has traversed or passed through the blood vessel 100, and specifically through a blood clot 110.”);
	b) an electro-optical measurement unit, (Fig. 1 (emr source 10 and detector 70), re-reproduced above), configured to transmit the optical signal to the first optical fiber, ([0053] “emr source 10 is connected to first fiber optic strand 20 […] and positioned to illuminate blood vessel 100 with emr 30”), and to receive and measure the diffused optical signal from the second optical fiber ([0053] “The collector fiber optic 50 transmits the collected emr 40 to a detector 70 […] The detector 70 is illustrated as a spectrometer that is able to measure an optical property of the collected emr 40.”); and
	c) a processor, configured to identify a composition of the brain clot by analyzing the measured diffused optical signal ([0054] “an analyzer 80 that analyzes the detected emr 50” and [0020] “The analyzing step optionally determines the fractional contributions due to blood clotting by spectral decomposition. In addition, the analysis step can optionally detect from the spectrum one or more blood parameters selected from oxyhemoglobin, deoxyhemoglobin, total hemoglobin (tHb), and intravascular oxygen saturation (SO.sub.2),” where the detection from the spectrum of one or more blood parameters is interpreted as identifying a composition of a brain clot).
	However, Gatto does not explicitly teach a probe for insertion into a blood vessel of a brain, the probe comprising: a first optical fiber, which comprises a first optical diffuser at a distal end thereof and which is configured to guide an optical signal to a first location along the blood vessel and to diffuse the optical signal so as to interact with a brain clot in the blood vessel and a second optical fiber which comprises a second optical diffuser at a distal end thereof and longitudinally staggered relative to the first optical diffuser.
	In an analogous optical imaging field of endeavor, Hoseit teaches a medical method, ([0002] “The invention provides […] methods […] for imaging structures within a subject and delivering light therapy”), comprising a probe for insertion into a blood vessel of a brain, ([0008] The disclosed invention – an imaging guidewire […]. […] the guidewire can be used to treat a number of organs, such as the […] brain”), the probe comprising: 
a) a first optical fiber, ([0036] “a first optical fiber 110”), which comprises a first optical diffuser at a distal end thereof ([0052] “lenses 540 can be arrayed at the distal end of a guidewire 500,” where lenses 540 are understood to be optical diffusers as they are materials that diffuse or scatter light in some manner), and which is configured to guide an optical signal to a first location along the blood vessel and to diffuse the optical signal so as to interact with a brain clot in the blood vessel ([0011] “a portion of the fibers are coupled to lenses allowing the light to photoactivate therapeutics exterior to the guidewire”); and 
b) a second optical fiber ([0036] “second optical fiber 130”), which comprises a second optical diffuser at a distal end thereof, [0052] “lenses 540 can be arrayed at the distal end of a guidewire 500,” where lenses 540 are understood to be optical diffusers as they are materials that diffuse or scatter light in some manner), and longitudinally staggered relative to the first optical diffuser ([0052] “by staggering the elements, e.g. […] lenses 540, the guidewire 500 provides more complete radial coverage” and Fig. 5A and 5B, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Gatto and Hoseit because when the probe combines the design of staggered optical diffusers, not only does the probe provide more complete radial coverage, it further provides more complete access to the brain clot within the blood vessel, which allows a user to create the best plan of action for treatment, removal, or diagnosis.
Regarding Claim 10, the modified method of Gatto teaches all limitations of Claim 8, as discussed above. Furthermore, Gatto teaches wherein analyzing the measured optical signal comprises distinguishing between an absorption-related component and a scattering-related component in the optical signal ([0016] “the analyzer determines the spectral contribution due to absorption of the electromagnetic radiation by a spectral component. The spectral component is selected from a group consisting of […] scattering”). Additionally, Hoseit teaches a diffused optical signal (by use of lenses 540 arrayed in the distal end of the guidewire 500, as in [0052]). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Gatto and Hoseit because the combination to include a diffused optical signal offers significant advantages known in the art, such as large (several centimeters) optical penetration depth and high temporal resolution, which are ideal in order for clinicians to make decisions regarding a patient’s treatment or diagnosis.
Regarding Claim 11, the modified method of Gatto teaches all limitations of Claim 8, as discussed above. Furthermore, Hoseit teaches wherein the first location of the first optical diffuser is more distal than the second location of the second optical diffuser ([0052] “by staggering the elements, e.g. […] lenses 540, the guidewire 500 provides more complete radial coverage” and Fig. 5A and 5B, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Gatto and Hoseit because when the probe combines the design of staggered optical diffusers, not only does the probe provide more complete radial coverage, it further provides more complete access to the brain clot within the blood vessel, which allows a user to create the best plan of action for treatment, removal, or diagnosis.
Regarding Claim 12, the modified method of Gatto teaches all limitations of Claim 8, as discussed above. Furthermore, Hoseit teaches wherein the first location of the first optical diffuser is more proximal than the second location of the second optical diffuser ([0052] “by staggering the elements, e.g. […] lenses 540, the guidewire 500 provides more complete radial coverage” and Fig. 5A and 5B, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Gatto and Hoseit because when the probe combines the design of staggered optical diffusers, not only does the probe provide more complete radial coverage, it further provides more complete access to the brain clot within the blood vessel, which allows a user to create the best plan of action for treatment, removal, or diagnosis.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (2008300493) and Hoseit (US 20140180056) as applied to Claims 1 and 8, respectively, above, and further in view of Mueller et al. (WO 2018137949), hereinafter cited with paragraph numbers from the corresponding US Patent Application Publication, US 20190365248, which is cited on PTO-892.
Regarding Claim 2, the modified system of Gatto teaches all limitations of Claim 1, as discussed above. However, the modified system of Gatto does not explicitly teach the processor is further configured to output a recommendation for selecting a brain-clot removal method that matches the composition of the brain clot.
In an analogous occlusion removal field of endeavor, Mueller teaches a medical system, ([0057] “device 10”), comprising a processor is configured to output a recommendation for selecting a brain-clot removal method that matches the composition of the brain clot, ([0122] “Based on the blood clot type, the physician needs to decide on what type of treatment device to use. The processing unit within the evaluation and output unit […] provides the physician with a suggestion for this choice.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mueller because different types of clots have different physical characteristics, which makes the removal method of one type of clot not efficient for another type of clot; a fibrin rich clot is tough and sticky, and therefore does not deform easily, and can be difficult to remove with conventional stent retrievers of aspiration alone. In contrast, clots rich in red blood cells are soft, friable, and slippery, which means they may be easier to remove but instead more prone to embolization into the same or a previously unaffected territory, as taught by Mueller in [0122].
Regarding Claim 9, the modified method of Gatto teaches all limitations of Claim 8, as discussed above. However, the modified method of Gatto does not explicitly teach outputting, by the processor, a recommendation for selecting a brain-clot removal method that matches the composition of the brain clot.
In an analogous occlusion removal field of endeavor, Mueller teaches a method, ([0042] “a method for determining information relating to a suspected occluding structure”), which outputs a recommendation for selecting a brain-clot removal method that matches the composition of the brain clot, ([0122] “Based on the blood clot type, the physician needs to decide on what type of treatment device to use. The processing unit within the evaluation and output unit […] provides the physician with a suggestion for this choice.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the recommended removal method of Mueller because different types of clots have different physical characteristics, which makes the removal method of one type of clot not efficient for another type of clot; a fibrin rich clot is tough and sticky, and therefore does not deform easily, and can be difficult to remove with conventional stent retrievers of aspiration alone. In contrast, clots rich in red blood cells are soft, friable, and slippery, which means they may be easier to remove but instead more prone to embolization into the same or a previously unaffected territory, as taught by Mueller in [0122].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (2008300493) and Hoseit (US 20140180056) as applied to Claim 1 above, and further in view of Petroff et al. (WO 2017040484), hereinafter cited with paragraph numbers from the corresponding US Patent Application Publication, US 20190274528, which is cited on PTO-892.
Regarding Claim 6, the modified system of Gatto teaches all limitations of Claim 1, as discussed above. However, the modified system of Gatto does not explicitly wherein the probe further comprises a working channel.
In an analogous optical imaging probe field of endeavor, Petroff teaches a medical system, ([0089] “system 10”), wherein the probe ([0089] “probe 100”), further comprises a working channel ([0089] “delivery catheter 50”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Petroff because the combination allows the device to reach certain anatomical locations, such as a blood vessel within a brain, with ease, flexibility, and little damage to the surrounding tissue.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (2008300493) and Hoseit (US 20140180056) as applied to Claims 1 and 8, respectively, above, and further in view of Flaherty et al. (WO 2016168605).
Regarding Claim 7, the modified system of Gatto teaches all limitations of Claim 1, as discussed above. However, the modified system of Gatto does not explicitly teach the probe further comprising radiopaque markers.
In an analogous neurological imaging probe field of endeavor, Flaherty teaches a medical system, ([0140] “system 10”), wherein a probe further comprises radiopaque markers, ([0175] “the probe 100 and/or other components of system 10 comprise one or more markers (e.g. radiopaque or other visualizable markers)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Flaherty because the markers allow the probe’s location to be identified under another imaging device, as taught by Flaherty in [086].
Regarding Claim 14, the modified method of Gatto teaches all limitations of Claim 8, as discussed above. However, the modified method of Gatto does not explicitly teach tracking the probe using radiopaque markers disposed on the probe.
In an analogous neurological imaging probe field of endeavor, Flaherty teaches a method, ([0133] “methods of introducing the imaging probe to a patient site”), comprising tracking the probe using radiopaque markers disposed on the probe, ([086] “the imaging system further comprises a visualizable marker constructed and arranged to identify the location of the optical assembly on a second image produced by a separate imaging device,” and [087] “The multiple markers can comprises two or more markers consisting of: radiopaque marker […] The multiple markers can be positioned on the elongate shaft.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Flaherty because the markers allow the probe’s location to be identified under another imaging device, as taught by Flaherty in [086].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (2008300493) and Hoseit (US 20140180056) as applied to Claim 8 above, and further in view of Bozsak et al. (WO 2017216645), hereinafter cited with paragraph numbers from the corresponding US Patent Application Publication, US 20190388002, which is cited on PTO-892.
Regarding Claim 13, the modified method of Gatto teaches all limitations of Claim 8, as discussed above. However, the modified method of Gatto does not explicitly teach eliminating the clot based on the identified composition.
In an analogous insertable probe field of endeavor, Bozsak teaches a method, ([0009] “a method of operating a medical device for […] treatment of a lesion”), comprising eliminating a clot based on the identified composition, ([0008] “The method comprises identifying a composition of the lesion,” [0062] “As discussed above, the lesion 204A may be a blood clot, accumulation of plaque materials,” and as shown in Fig. 1, re-produced below, where it is emphasized that the treatment recommendation is based on lesion characteristics, interpreted as the identified composition of the clot).

    PNG
    media_image3.png
    701
    396
    media_image3.png
    Greyscale

Fig. 1 of Bozsak
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine elimination of the clot based on the identified composition because if a clot is not treated quickly and efficiently, insufficient blood blow may cause irreparable damage to the brain, as taught by Bozsak in [0002].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoseit (US 20140180056) in view of Gatto et al. (2008300493).
Regarding Claim 15, Hoseit teaches a medical probe for insertion into a blood vessel of a brain, (Abstract “The invention is devices […] for detecting blood clots in a blood vessel” and ([0008] The disclosed invention – an imaging guidewire […]. […] the guidewire can be used to treat a number of organs, such as the […] brain”), comprising:
a) a first optical fiber, ([0036] “a first optical fiber 110”), which comprises a first optical diffuser at a distal end thereof ([0052] “lenses 540 can be arrayed at the distal end of a guidewire 500,” where lenses 540 are understood to be optical diffusers as they are materials that diffuse or scatter light in some manner), and which is configured to guide an optical signal to a first location along the blood vessel and to diffuse the optical signal so as to interact with a brain clot in the blood vessel ([0011] “a portion of the fibers are coupled to lenses allowing the light to photoactivate therapeutics exterior to the guidewire”); and 
b) a second optical fiber ([0036] “second optical fiber 130”), which comprises a second optical diffuser at a distal end thereof, [0052] “lenses 540 can be arrayed at the distal end of a guidewire 500,” where lenses 540 are understood to be optical diffusers as they are materials that diffuse or scatter light in some manner), and longitudinally staggered relative to the first optical diffuser ([0052] “by staggering the elements, e.g. […] lenses 540, the guidewire 500 provides more complete radial coverage” and Fig. 5A and 5B, re-produced above).
	However, Hoseit does not explicitly teach a first optical fiber to interact with a brain clot in the blood vessel and a second optical fiber which is configured to collect the diffused optical signal that interacted with the brain clot, at a second location along the blood vessel that is different from the first location.
	In an analogous optical imaging field of endeavor, Gatto teaches a medical probe, (Abstract “optical microprobe”), the probe comprising: 
a) a first optical fiber ([0009] “A first fiber optic strand capable of transmitting the electromagnetic radiation generated by the optical source”) which is configured to interact with a brain clot in the blood vessel ([0053] “electromagnetic radiation (“emr”) source 10 is connected to a first fiber optic strand 20 at proximal end 22 and positioned to illuminate blood vessel 100 with emr 30 from a distal end 24” and Abstract “The invention is devices […] for detecting blood clots in a blood vessel”); and
b) a second optical fiber, ([0009] “A second fiber optic strand capable of transmitting the emr generated by the optical source, collects the emr transmitted through the blood vessel at a distal end.”), which is configured to collect the diffused optical signal that interacted with the brain clot, at a second location along the blood vessel that is different from the first location ([0055] “On the opposite side of the blood vessel 100, relative to source fiber optic 20 is collecting fiber optic strand 50 that collects emr 40 at distal collecting end 54 that has traversed or passed through the blood vessel 100, and specifically through a blood clot 110.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Hoseit and Gatto because when the probe combines the ability to interact with a brain clot in the blood vessel, it allows a clinician to effectively treat the clot, which is a major complication during vascular surgery. The clot if not removed or dislodged, can cause lack of blood flow to brain tissue, possibly leading to temporary or even permanent brain damage, as taught by Gatto in [0004]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793      

/Oommen Jacob/Primary Examiner, Art Unit 3793